Title: From George Washington to Lieutenant General Rochambeau, 16 August 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


					
						Sir
						Head Quarters Orange Town 16th August 1780
					
					I have sucessively received your two letters of the 8th and 10th.
					Other pressing occupations prevent my entering at this moment into the particulars of the last—I shall content myself with observing that I am happy to find our ideas substantially the same, and I hope a further explanation will obviate whatever little difference there may be.
					I have received advices that the enemy are again preparing an embarkation. The number of troops said to be two thousand—pontoons and waggons have been put on board. It is reported that this corps is to be convoyed by the Foy frigate and two gallies. If so ’tis for some coasting expedition. With perfect attachment I have the honor to be sir Your most obt servt
					
						Go: Washington
					
				